 CHECK PRINTERS, INC.33CheckPrinters, Inc. and Nashville Printing Pressmen& Assistants'Union #37Subordinate to the Inter-national Printing Pressmen and Assistants'Union ofNorth America,AFL-CIO,Petitioner. Case26-RC-4421July 25, 1973DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND KENNEDYOn February 20, 1973, the Regional Director forRegion 26 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit comprisedof all letterpress pressmen, offset pressmen, and theirtrainees.Thereafter, in accordance with Section 102.67 of the National Labor Relations Board Rules andRegulations, the Employer filed a timely request forreview of the Regional Director's Decision on thegrounds,inter aha,that in making his unit determina-tion, he departed from officially reported precedent.On March 19, 1973, the Board, by telegraphic or-der, granted the request for review and stayed theelection pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thorityin thisproceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, andmakes the following findings:At its Nashville, Tennessee, plant, the Employer isengaged primarily in printing personal checks anddeposit slips for customers of local banks.' It utilizesthe lithographic or offset process in printing the basicforms of the banks' checks and deposit slips, and usesthe letterpress process for imprinting on these formsthe names, addresses, and account numbers of thebanks'customers.As above stated, the Regional Di-rector found the Petitioner's requested unit confinedto offset and letterpress pressmen to be appropriatefor collective bargaining. The Employer contends thatonly a production and maintenance unit is appropri-ate, encompassingall employees in the typesetting,press, and bindery departments. We agree.The press department has 23 employees, including4 leadmen.z On the day shift there are 6 offset press-1The Employeralso prints businesschecks and does some commercialprinting However, the great majority of its production, well over 90percent,is as indicated in the text2Leadmen were found by the Regional Director not to be supervisors asdefined in the Actmen, including a leadman, engaged in the offset pro-cess; and 11 letterpress pressmen, including 2 lead-men, operating the letterpresses. On the night shift,there are six letterpress pressmen on duty, includinga leadman. The typesetting department has three em-ployees, including a leadman. The bindery, separatedby an aisle from the presses, has an undisclosed num-ber of employees under a floorlady, stipulated to bea supervisor. There is no bargaining history for any ofthe Employer's employees.The offset pressmen, who apparently prepare themetal plates for sheets of the forms to be printed,'operate a Webb offset press and five or six sheet-fedHarris presses. After the sheets are printed they aretaken across the aisle to the bindery departmentwhere they are gathered, interleaved, punched, andplaced in storage, in readiness for imprinting by theletterpress process. Perforation of the sheets is doneeither as part of the offset process or by the bindery.On occasion, pressmen operate cutting machines lo-cated in the bindery.Check orders are received in the office and sortedby style and color. Office employees, six in number,located in a glass-partitioned area adjacent to the typ-esetting department, perforate tapes for insertion inthe automatic readers on the linotype machines. Oncethe type for an order is produced by the typesetters orlinotype monitors, it is put in a galley and proofread.After proofreading, the type is taken to the press de-partment for placement on a letterpress for printing.Because order runs are short, 200 copies on the aver-age, the letterpress pressmen spend much of their timechanging galleys.The Employer generally hires employees for itspress department with a high school education, with-out commercial printing experience. Indeed, newhires with commercial shop experience require a peri-od of retraining. Although the Employer participatesin a 24-month state-approved training program formilitary veterans it hires, there is no formal trainingprogram for employees generally. New employees areable to acquire an acceptable skill level for press workin 2 or 3 months. However, some employees requirea longer period of training.All production employees punch the same time-clock, use the same facilities, and are under the super-visionofthegeneralmanager in charge ofmanufacturing .4 Pressmen are generally paid the same3Although there is testimony that the Employer prepares its own plates forthe basic forms it prints, the record is silent as to which employees performthe various preparatory functions associated with the traditional lithographicproduction process It may be inferred that,because the basic forms remainthe same, the amount of time offset employees spend in preparatory func-tions is minimal4 As noted above, the floorlady in the bindery exercises immediate supervi-sion in that department205 NLRB No. 6 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDas other machine operators. All employees share thesame holiday and vatation benefits.Contrary to the Regional Director, we concludethat the letterpress and offset pressmen here involved,because of their specialized skills and the fact thatthey are engaged mainly in relatively simple, repeti-tive operations, do not constitute the type of printingemployees the Board has found to be an appropriateseparate unit in commercial printing establishmentsas a combination of letterpress and lithographic pro-duction employees.' We find, therefore, that the re-quested unit is inappropriate and that, in accord withthe Employer's position, the only appropriate unitherein is as follows:All productionand maintenanceemployees atthe Employer's Nashville,Tennessee,plant, in-5 SeeYoung & Selden Co,Divisionof Diebold, Incorporated,147 NLRB 67In that case,involving acheckprintingplant like theinstant one,the Boardfoundthat employeesengaged in imprinting matter on preprintedchecks bythe lithographicprocessdid not constitutean appropriate lithographic pro-duction unitThe type ofskillsutilized by those employeeswere essentiallyof the same level as usedby thepress departmentemployees herein There,the basic check forms were preprinted at anotherplant of the employer whichdid general commercialprintingHere, as indicated, the Employeris engagedthe greatmajority of the time in relativelysimple operationsinvolving solelythe preprinting of basic checkforms bythe lithographic process and imprint-ing on those formsby the letterpress processcluding employees of the typesetting department,press department, and bindery department, butexcluding office clerical employees, guards, andsupervisors as defined in the Act.Accordingly, as the Petitioner indicateda willing-ness to go to an election in any unit the Board foundappropriate, the case is remanded to theRegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election, asmodified herein,6 except that the payroll period fordetermining eligibility shall be that immediately pre-ceding the issuance date of this Decision.'MEMBER FANNING, dissenting:For the reasons recited in his Decision and Direc-tion of Election I would affirm the Regional Director.6As theunitfound appropriate is broader than thatoriginally requestedby thePetitioner,the RegionalDirectorshall determine whether its showingof interest is sufficient before proceeding with the election' In order to assure that all eligible voters may have theopportunity to beinformed of the issues in the exerciseof thier statutoryright to vote, all partiesto the electionshould haveaccess to a list of voters and their addresses whichmay be usedto communicatewith themExcelsiorUnderwear Inc,156NLRB 1236,N L R B v Wyman-Gordon Co,394 U S 759. Accordingly, itis hereby directed that the election eligibility list,containing the names andaddresses of all the eligible voters, mustbe filed by the Employerwith theRegionalDirector forRegion 26 within7 days of thedate of this Decisionon ReviewThe RegionalDirector shall make the list available to all partiesto the election No extension of time tofile this listshall be granted by theRegional Director exceptin extraordinarycircumstancesFailure to complywith this requirementshall be groundsfor setting aside the election wheneverproper objections are filed